 In the MatterofKELLBURNMANUFACTURING COMPANY,INC.,andHUDSON VALLEYDISTRICT,INTERNATIONAL LADIES'GARMENTWORK-ERS' UNION, A. F. OF L.Case No. -C- 832. Decided March17, 1.944DECISIONANDORDEROn November 27, 19431 the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in unfair labor practices affectircommerce and recommending that it cease and desist therefrom andthat it take certain affirmative action, as set forth in the copy of theIntermediate Report annexed hereto.Thereafter, the respondent filedexceptions to the Intermediate Report.No brief has been submitted.The Board has considered the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.TheTrial Examiner's rulings are hereby affirmed.No request for oralargument was made by any party, and none was held.The Board has considered the Intermediate Report, the exceptionsthereto filed by the respondent, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as modified below :1.On August 28, 1943, as the Trial Examiner found, the respond-ent posted in the plant a notice urging its employees to designate anemployee committee to act as their representative for the purpose ofdealing with the respondent with respect to grievances.However,since the Trial Examiner did not consider the incident to be withinthe scope of the complaint, he made no finding as to whether such con-duct was violative of the Act.While the posting of the notice by therespondent was not explicitly alleged in the complaint as an unfairlabor practice, it is our opinion that such conduct is a form of unionhostility, as found below, and as such is encompassed by paragraph14 of the complaint.Besides, the posted notice was litigated without'Said paragraph 14 alleges, in substance,inter aha,that the respondent expressed dis-approval of the Union and urged, persuaded, threatened, and warned its employees torefrain fromn assisting or joining the Union.55 N. L R. B., No. 101.540 KELLBURN MANUFACTURING- COMPANY, INC.541objection at the hearing.We shall therefore make a substantive deter-mination of the issue.The record shows that the notice was postedshortly after the Union began to organize the respondent's employeesand after the respondent had otherwise, as fully set forth in the Inter-mediate Report, manifested hostility toward the Union. In the lightof the circumstances, it is apparent and we find that the respondent,by suggesting in the posted notice that the employees form an em-ployee committee to bargain directly with the respondent, sought toeliminate the Union as a prospective bargaining representative for theemployees and to substitute therefor an employee grievance commit-tee.The notice was an integral part of the respondent's entire courseof illegal conduct, as set forth in the Intermediate Report, designedto forestall legitimate union organization and activity.We find that,by posting such notice, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.The Trial Examiner has found, and we agree, that in a priorrepresentation proceeding, pursuant to the results of an election con-ducted therein by the Board among employees of the respondentwithin an appropriate unit. the Union was duly certified as the ex-clusive bargaining representative of such employees,2 and that there-after the respondent refused to bargain collectively with the Union,within the meaning of Section 8 (5) of the Act. The respondentadmits that it has refused to bargain with the Union but challenges"the said election, the manner in which it was conducted and theresults and the directives issued thereon." In the present proceed-ing, however, the respondent has raised no issue with respect to theelection which has not been heretofore presented by the respondentand determined by the Board in the representation proceeding.Wehave again considered the issues in the representation proceedingand find that no prejudicial error was committed therein.The prin-cipal issue there concerned the eligibility to vote of employees al-legedly discriminatorily discharged, of strikers, and of strikebreakers.Over the objection of the respondent, Ave excluded from participationin the election, as voters, among others, persons first hired duringthe strike and subsequent to the respondent's rejection of the strikers'unconditional offer to return to work,3 and permitted, among others,the strikers and the employees, allegedly discriminatorily discharged,to vote, impounding the ballots of the latter group pending the out-2Matter ofKellburnManufacturing Company, Inc,andHudson Valley District,Inter-national Ladies'Garment IVorlers'Union,A I' of L,45 N L.R. B 322, Certification ofRepiesentatives issued onMarch 4, 194:1'In our decision in the representation case,the Boardstated". . .the striking em-ployees, upon making an unconditionalofferto returnto work, therebyacquireda right toavailable lobs which for the purposes of determiningeligibility to vote,is superior to theright of employees hired after the unconditional offer. ' 45 N L R. B 322 at 327. 542 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome of the election or disposition of the charges herein.4Our deter-mination that such persons were eligible or ineligible to vote, as thecase may be, is fortified by our findings herein that the respondentdiscriminatorily discharged the employees referred to above, thatthe strike was caused by the respondent's unfair labor practices," andthat the strikers did not voluntarily quit and sever their employmentrelationship as the respondent contended .63.The Trial Examiner has found that Judy Robinson, one of thestrikers listed in Appendix B of the Intermediate Report, was dis-criminatorily denied employment by the respondent on September26, 1942, and has recommended that she be offered reinstatement withback pay.However, the record shows that Judy Robinson was sub-sequently reemployed by the respondent in March 1943 and that,after working a day or two, she voluntarily quit her job with therespondent.We shall therefore not require the respondent to offerRobinson reinstatement and shall limit her back pay to the periodfrom September 26, 1942, the date that she was discriminatorily de-nied reinstatement, to the date of her reemployment in March 1943.4.The Trial Examiner's formula, set forth in the section of theIntermediate Report entitled "The Remedy," for effecting the rein-statement of all employees entitled thereto,' in the event there is in-sufficient work for all such employees, is hereby clarified as follows :All persons hired after September 18, 1942, the date of the commence-ment of the strike, shall, if necessary to provide employment for thoseto be offered reinstatement, be dismissed. If there is then not suf-ficient work available for all employees, namely, the presently workingnon-strikers and the employees to be offered reinstatement, all avail-able positions shall be distributed among them without discriminationagainst any employee because of his union affiliation or activity, fol-lowing the system of seniority or other non-discriminatory practiceheretofore applied in the conduct of the respondent's business.Thoseemployees, if any, remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon a preferentiallist and thereafter offered employment in their former or substantiallyequivalent positions as such employment becomes available and beforeother persons are hired for such work, in the order determined amongthem by said system of seniority or other non-discriminatory practice.'The Board also permittedpersonshired for the first time during thestiike but beforethe strikers'unconditional offer to returnto work, to vote, and directed that theirballotsbe similarlyimpounded.5Replacement employees hired by an employer during an unfairlabor practicestrike arenot entitled to participate withstrikingemployeesin anelection to selecta bargainingrepresentative.N. L. R. B. v. A. Sartorious & Co., Inc.(C. C. A. 2), decided January 31,1944, 13 L. L R. 725.In view of the number of votes cast for the Union at theelection,the ballots orderedimpounded, as set forth above, could not have affected the result of the election.7The persons entitledto reinstatement include the11 employeesunlawfully dischargedby the respondent as well as the strikers discriminatorily refused reinstatement. KELLBURN MANUFACTURINGCOMPANY, INC.ORDER543Upon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Kellburn Manufacturing Company,Inc., Saugerties, New York, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Hudson Valley District,International Ladies' Garment Workers' Union, A. F. of L., as theexclusive representative of all employees of the respondent, exclusiveof non-working supervisors and office and management employees,with respect to rates of pay, wages, hours of employment, and otherconditionsof employment;(b)Discouraging membership in Hudson Valley District, Interna-tional Ladies' Garment Workers' Union, A. F. of L., or in any otherlabor organization of its employees, by discharging or refusing toreinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment or any term or con-dition of their employment,;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposesof the Act :(a)Upon request, bargain collectively with Hudson Valley Dis-trict, International Ladies' Garment Workers' Union, A. F. of L., asthe exclusive representative of all employees of the respondent,exclu-sive of non-working supervisors and office and management employees,with respect to rates of pay, wages, hours of employment, and otherconditions of employment.(b)Offer to the employees listed in Appendices A and B hereto,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, in the manner set forth hereinabove and in thesection of the Intermediate Report entitled "The Remedy," and placethose employees for whom employment is not immediately availableupon a preferential list in the manner hereinabove set forth, andthereafter,in said manner, offer them employment as it becomesavailable ;(c)Make whole the employees listed in Appendices A and B heretofor any loss of pay they may have suffered by reason of the respond- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's discrimination against them, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy";(d)Make whole Judy Robinson for any loss of pay she has sufferedby reason of the respondent's discrimination against her, by the pay-ment to her of a stun of money equal to theamountshe normallywould have earned as wages from September 26, 1942, the date thatshe was discriminatorily denied remstatenzent, to the date that shewas reemployed by the respondent in March 1943, less her net earningsduring that period ;(e)Post immediately in conspicuous places throughoutits plantat Saugerties, New York, and maintain for a period of at least sixty(60) consecutive days, notices to its employees stating: (1) that therespondent will not engage in the conduct from whichit is orderedto cease and desist in paragraphs 1 (a), (b), and (c), of this Order;(2) that the respondent will take theaffirmativeaction set forth inparagraphs 2 (a), (b), (c), and (d) of this Order; and (3) that therespondent's employees are free to become and remainmembers ofHudson Valley District, International Ladies' GarmentWorkers'Union, A. F. of L., and that the respondent will not discriminateagainst any employee because ofhismembershipin or activity onbehalf of that organization;(f)Notify the Regional Director for the Second Region inwritingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Mn. JonN M. Hous'roN took no part in the considerationof the aboveDecision and Order.A PPE YD IX AWalter Perce FrelighRobert LewisIda Smith (Benson)Donald HauckHazel MazdinClara O'BryonKatherine BulickElizabeth ShackettFrank HillGeorge I. WhiteMarie DoreAPPENDIX BGrace BennettFrank BrandtAugustus BrownDonald J. BrownRobert BrownHazel BrunoPaul BuntelHerman DaleyPeter DaleyH. L. DanielsMarge DavisMary Dc Cicco' Tncoriectly spelled in Appendix B of the Intermediate Report KELLBURNMANUFACTURING COMPANY, INC.545Charles M. DiehlWright EnnisClara ErcegBerit EvgenisWm. FarrellEileen FergusonElizabeth FerrettiLester GardinerKathrine GarrisonDonald GutheilStella HainesRobert Haller\beckRalph HendricksEthel M. HolcombClarence HommelVictor 1. HommelK. N. HoughtalingCharles HudsonJoseph HullMartin HullEthel HumphreyClinton JohnsonRose Jubie I.Tony KremmJohn LavelleRandolph LeggEmma McCarthyLuther MickleRose MickleAnna Minkler 1Evelyn MurphyJeanette MurphyCollins MyerClarence MyersRobert MyerJames MyersMilton O'BryonThomas O*ConnellVirginia OstyicDorothy PattersonBertram QuickEdward RickettAgnes RobinsonInez ReynoldsJulius R. SchmidtLouise SchmidFreda ShortLarry SpatzJohn P. StaerkerCurtis ThiesAlice TompkinsGeorge TymesonJennie WestergardRobert WestergardAlfred WhitakerJames Winters'LouisWrolsen 11NTERAIEDIATE REPORTAl', Richard J Hickey.for the Board.Mr 11Tax J Lovell,of New York City, for the respondent.Isserman. Isserinan, and Ifapelsohn-, by Air. Sol D. Kapelsohn.ofNewark,N. J, for the Union.STATEMENT OF TI1E CASEUpon a third amended charge filed on June 17, 1943,by Hudson ValleyDistrict,InternationalLadies' Garment Workers'Union,A.F. of L, hereincalled the Union,the National Labor Relations Board, herein called the Board,by the Regional Director for the Second Region(New Yolk City),issued itscomplaintdatedJune 17, 1943,againstKellburnManufacturing Company,Inc, Saugerties,New York,herein called the respondent,alleging that therespondent had engaged in and was engaging in unfair labor practices,within1 Incorrectly spelled in Appendix B of the Intermediate Report5751 2 9-44-v-ol 55--36 546DECISIONS OF NATIONALLABOR RELATIONS BOARDthe meaning of Section 8 (1), (3), and(5) of the National Labor RelationsAct, 49 Stat.449, hereincalledthe Act.Copies of the complaint,together withnotices of hearing thereon, were duly seived upon the respondent and theUnionWith respectto the unfair labor practices,the complaint alleged in substancethat the respondent:(1) on variousdates duringAugust and September 1942,dischargedand thereafter refused to reinstate 11 named employees becauseof their union membership and activities;(2) on and at all times after Sep-tember 26, 1942, refused to reinstate 73 named employees'who on that dateunconditionally applied for reinstatement,having on September 18, 1942, goneon strike against the respondent'sunfair labor practices,because they joinedand assisted the Union,joined in the strike,and refused to work during itsexistence;(3) on and at all timesafterMarch24, 1943,refused upon requestto bargain collectively with the Union which was at all such times the exclusiverepiesentative of all of the respondent's employees within an appropriate unit;(4) on and after August 26, 1942, vilified,disparaged,and expressed disapprovalof the Union; interrogated its employees respecting their union affiliation;urged,persuaded,threatened,and warned them against assisting, becoming orremaining members of the Union;and kept union meetings under surveillance;and (5)by such acts and statements interfered with,restrained,and coercedits employees in the exercise of the tights guaranteed in Section 7 of the Act.The respondent thereafter filed its answer dated June 28,1943,admitting certainallegations of the complaint with respect to the nature of its business, but deny-ing that it was engaged in commerce v^ithin the meaning of the Act, and thecommission of any unfair labor practices.Pursuant to notice,a hearing was held at Saugerties,New York,from July 6through 24,1943,before the undersigned,Josef L. Hektoen,the Trial Examinerduly designated by the Chief Trial Examiner.The Board,the respondent, andthe Union were represented by counsel and participated in the hearingFullopportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded to all parties.At the close ofthe Board's case,counsel for the respondent moved to dismiss the complaintThe motion was denied by the undersigned.At theclose of the Board's case andagain at the close of the hearing,the motions of counsel for the Board to conformthe pleadings to the proof in respect to formal matters were allowed by the under-signed without objection.Although afforded opportunity to do so, the parties didnot argue orally before the undersigned or file any briefs with himUpon the entire record in the case,and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Kellburn Manufacturing Company, Inc, is a New Fork corpor-ation maintaining its office and place of business in Saugerties, New York.OnNovember 2, 1942, the Board after hearing upon petition by the Union for thecertification of representatives, issued its Decision and Direction of Electionwherein it found that the respondent was "engaged in the manufacture of canvasproducts, namely, tents, pistol belts, pontoon cases, haversacks, and field bagsfor the United States Government.Most of the raw material used in manu-1At the closeof the hearing, the complaint was dismissed upon motion of counsel forthe Board as to three such employees:Harriet Quick,Mary Hennegan,and Jess Ricks. KELLBURNMANUFACTURINGCOMPANY, INC.547facturiug the above-named products is furnished by the United States Govern-ment, and is shipped to the Company's plant from depots outside the State ofNew York. The finished products are shipped to various points in the UnitedStates, mostly out of the State of New York, on Government bills of lading.Dur-ing the past 6 months, shipments of raw material and of finished products, re-spectively, exceeded in value $25,000." 2At the hearing in the instant case, therespondent refused to divulge figures or estimates of the volume of its business,'but Verne P. Rathbun), its president, asked by counsel for the Board if thefigures with respect to, its business regarding which he testified at the formerhearing had changed, answered that they were "substantially the same."Healso testified that the respondent's operations remained unchanged.The undersigned finds that the respondent is engaged in commerce, within themeaning ofthe Act.II.THE ORGANIZATION INVOLVEDHudson Valley District, International Ladies' Garment Workers' Union, is alabor organization affiliated with the American Federation of Labor. It admitsemployees of the respondent to membership.III.THE UNFAIRLABOR PRACTICESA. Interference, restraint, and coercion; the events preceding the strikeThe respondent began operations in August 1", 1. General Manager GeorgeOhley, a native of Saugerties with 35 years' experience in the canvas field, assistedPresident Verne P. Rathburn, who was without such experience, in setting upthe plant's operations.Ohley was in charge of hiring employees. Local resi-dents were employed who, except for a few operators, were inexperienced per-sons, recruited,as Rathburn testified, "from farms and drug stores, . . . schools,people who had been discharged from other plants . . . derelicts floatingaround the town . . ." According to the respondent's management, they demon-strated unwillingness to learn or accept suggestions, were stubborn, wilfullyslow, generally unadaptable, and prone to damage machinery by their improperoperation thereof.On or about August 26, 1942, the respondent instituted a piece work systemin one or more departments of the plant. In connection therewith it posted anotice to its employees informing them that the plant pay-day had been changed.Some employees interpreted the notice to mean that they would lose their over-time pay earned on the previous SaturdayOn the afternoon of August 26, anumber of employees under the leadership of Warren Hauck, brother of DonaldHauck, one of those alleged to have been discriminatorily discharged, demandedthat Ohley explain the matter.Ohley informed them that they would not losetheir overtime pay and discharged Hauck for his part in the incident, calling him,according to Hauck, an agitator and saboteur.Ohley denied speaking to Hauckin this way and stated that he discharged Hauck because he shook his fist athim and threatened to "smash [his] nose."From the entire record, and becauseof Ohley's dubious credibility, hereinafter detailed, the undersigned finds thatwhile Hauck was insubordinate, Ohley spoke to him as he testified'2Matter ofKellburn Manufacturing Company,Inc, et al.,45 N.L.R. B 322.The respondent maintained throughout the hearing that It wasprohibited, by writtenand oral instructionsfrom theWar and Navy Departments, and the Federal Bureau ofInvestigation,from divulging this information.Its position in this respect did not differmaterially from that adopted at the hearing on the petition for certification.'WarrenHauck's discharge is not alleged by the complaint to have constituted an unfairlabor practice by the respondent. 548DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the evening of August 26, 1942,5 employees Lester Gardiner, Al Whitaker,and Walter P. Freligh met at the latter's home with Union Organizer JacobSchneiderThose present joined the Union, and received from Schneider blankmembership applications to be distributed among their fellow employeesOn August 27, Frebgh distributed a 'number of applications at the plant dur-ing the noon hourAt about 1 p in. of that day, according to Freligh, Ohleycalled him to his office, told him he was surprised at Freligh's action in distribut-ing applications, that he deemed it "sabotage'. and that he "was going to callup Washington" regarding itFreligh further testified that Ohleyy told him thathe had always considered Freligh "a nice fellow", that lie had been in line fora good job, and thpt he should cease his activities in behalf of the UnionWhenFreligh informed him lie could not, because other employees were also distribut-ing applications, Ohley told him, "I guess you better go home", but changed hismind and sent him back to work when Freligh informed him that if Freligh wasdischarged, "the rest would follow" him out of the plant.Ohley also took occa-sion to inform Freligh that he considered his conducta "sneaky thing" in theabsence of Rathburn who was in New York City.' Freligh protestedthat therewas nothing sneaky about it and that if the employees desired tojoin a union,he saw no reason for their not doing so.He further testified that on Rathburn'sreturn to the plant the following day, Ohley asked him if he knew, "who the bigshot of the union was" and that Freligh replied that lie did not.Ohley denied neither conversation, his testimony being confined to answeringin the negative when asked by counsel for the respondent, "Did yop ever at anytime admonish {Frelighl about handing out union application cards""He alsodenied knowledge of Fieligh's membership in the Union "on or about August 28th,1942."The undersigned found Freligh a self-possessed and convincing witnesswhose testimony was entirely credible.Ohley, on the other hand, was a far lessimpressive witness whose obvious desire to assist the respondent in any way opento him i endei ed his testimony of dubious worth in the resolution of controvertedissues.The undersigned, from all the ev idence, finds that Ohley spoke to Frelighsubstantially as testified by the latterOn August 28, the day of Ratliburn's return to the plant,' at 4: 30 p. in., therespondent discharged employees Freligh, Smith (Benson), Mazdin, Bulick, Hill,Dore, and Lewis, and on August 29, at 8: 15 a. in, employee Donald Hauck s Allwere members of the Union.On the morning of August 29, Organizer Schneider telephoned Rathburn, in-formed him that the Union represented the majority of the iespondent's employeesand requested that the dischaigees be reinstated.Rathburn declined to discussthe matter and an appointment for a meeting between them was made for August31.On the afternoon of August 29, Kathryn V'ozchk, Rathbprn's secretary, on in-structions from Rathburn, went through the plant during working hours andcaused each employee to indicate, by signing one of three sheets of paper carriedby her, whether he was in favor of the American Federation of Labor, the Con-gress of Industrial Organizations, or a "company union*': desired no union; orwas undecided.Rathburn explained that he took the poll in order to determineThe respondent eniploied about 120 persons at this timeRiithbuin had left Saugerties a day or two before.He returned on August 287Upon Rathbuiu's return from New York, lie posted a notice to the employees to theeffect that it they had grievances to discuss with him,they should appoint a committee ofthree to represent thermThey didnot do soThe undersigned interprets the complaintand record to indicate that the Board does not Inge that the respondent by so doing hascontiavened the provisions of the ActsTheir discharges are discussed,infra. KELLBURNMANUFACTURING COMPANY, INC.549"where I stood" with reference to the sentiment of the employees in preparationfor his August 31 conference with Schneider.About August 30 or 31, according to employees Judy Robinson and Emma Mc-Carthy, I+orelady Marion Uhilet told a group of women employees in the rest loomthat "He ought to get rid of all the agitators "Ehrler testified that she told theemployees present that there was "too much agitation through the shop" and thatthose who did not care to work or slowed up production should be discharged.As found above, Ohley characterized employees who indulged in concerted activ-ities as agitators and saboteursThe undersigned, upon the basis of- all thepertinent evidence, concludes and finds that Ehrler spoke to Robinson and Mc-Carthy as they testified and that, like Ohley, her notion of an agitator was onewho engaged in concerted activities with other employees of the respondentItseems clear, and the undersigned finds, that she referred to Rathbnrn «lien voicingher opinion that "He" ought to get rid of all such employees.About August 31, Rathbuia discharged employee Lester Ga rdiner° allegedlyfor wasting mates i al and peunitting usable scrap material to be taken fromthe plant premises.When Gardiner piotested that he was in necessitous cir-cumstances, Rathburn asked, "Do you want to go back to work and keep yournose clean,or do you want a week's notice and leave now?" 1" Gardiner chosethe first alternative and returned to workIn view of the fact that Gardineroriginally interested Schneider in oiganizing the plant and was thereafter activein soliciting union applications, the Board apparently contends that Rat) burn'sstatement constitutdtl an expression of anti-union sentiment by the respondentThe testimony of both Gardiner and Rathburn respecting the incident and itsbackground,is so inconsistent as to be impossible of reconciliation with factsotherwise established.The undersigned, although not free of doubt respectingRathbuin'sbona fidesin the incident, makes no finding of unfair labor practicesbased thereonOn August 31, Schneider met with Rathburn and Ohley, in the presence ofChenault Marksbury, government inspector assigned to the respondent's plant.Schneider unsuccessfully sought the reinstatement of the discharged employees.Rathburn questioned the Union's majority and Schneider declined to produceproof thereof, stating that unless the discharges were reinstated, the Unionwould file charges with the Board.Later the same afternoon, Ohley addressed the employees in the plant duringworking hours.According to witnesses for the Board," he told those presentthat a representative of the Union had called at the plant, clainied majorityrepresentation of the employees by the Union, but had been unable to provehis contention.Ohley added that if the Union carne into the plant, "lie" knowingnothing of the manufacture of ladies' garnients, would be forced to go out ofbusiness.l"Ohley denied mentioning the Union and testified that he told theemployees that "they could join a union or not to [sic] join a union If theydid not join the union, they would not be discharged" The undersigned findsthat Ohley made the statements attributed to him by the Board witnesses.9Gardiner,who was the plant's cutter, caused$30 to $00 per week, and so far as isrevealed by the record, was the highest paid employee in the plant.11Rathburn denied telling Gaidiner to keep his "nose clean "Fioni his observation ofRathbnrn during his lengthy appearances on the witness stand and from his entire testi-mony, the undersigned,particulaily because he belieses it to have been a location typicallywithin his usual mode of expression,finds that Rathbuinmadethe statement attributedto inn,.11Gardiner,O'Bryon,Evgenis, and McCarthy.u The undersigned,from all of the surrounding ciicumstances,is convinced and finds that,by the pionoun"he",Wiley referred to Rathbnrn. 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn the evening of August 31,13 the Union held a meeting at a Saugerties hallDuring the course thereof, Schneider asked all those present who had not signedapplications for union membership to stand.Among those who did so wereemployees Oscar Ehrler, husband of Foi elady Ehrler, and Al Smith.TheBoard contends that these employees represented the management and thattheir presence at the meeting constituted surveillance thereof by the respondent.The evidence reveals, however, that neither was a supervisory employee.Theundersigned does not consider Ehrler's relationship to the plant's forelady tohave, ipsofacto,rendered his activities attributable to the respondent, and findsthat it did not.He will, therefore, recommend that the complaint, insofar asitalleges that the respondent contravened the provisions of the Act by sur-veillance of union meetings, be dismissed.On September 2, the Union filed charges with the Board alleging that therespondent's activities consituted violations of SectionS (1), (3) and (5) ofthe ActOn September 4, the respondent discharged union members Elizabeth Shackettand Clara O'Bryon.On September 7, the Regional Office of the Board. notified the respondentthat the Union had filed charges and requested that it send a representative toa conference regarding the matter to be held at the Regional Office on September10.On September 7, Ohley again addressed the employees in the plant duringworking hours.He stated that a cash bonus payable to all employees andannounced by bulletin posted in the plant about August 1,1' "had come through."After a recess, during which the bonus was distributed, Obley informed themthat Rathburn was to attend the Board conference scheduled for September 10and so that he might know their feelings with respect to the Union,all em-ployees were to indicate on the reverse of their daily production sheets whetherthey were in favor of or opposed to it. At quitting time that day, a memberof the respondent's office force collected their production sheets and eachemployee, as directed by Ohley, was caused to record thereon his positionregarding the Union.15The September 10 Board conference was unproductive" and on the same day,the Union telegraphed the National War Labor Board, requesting its inter-vention "in threatened strike of [the respondent's] employees."On September11, that board informed the Union that the matter had been by it referred to theUnited States Conciliation Service "who will be in touch with you."On September 14, Schneider, Conciliator R. B Somerville, and Michael Finn,of the labor relations division of the War Production Board, met with Ratliburnat the plant.Rathburn refused Schneider's request that the respondent recog-nize the Union as the exclusive representative of the employees and as to thedischarges, stated that if "he thought it necessary," he would discharge 50more.1T13The record is not completely clear as to the date of this meeting,there being some evi-dence that it occuried on September 3The undersigned, upon the entire record, concludesand finds that it took place on August 31.11The time of disci ibution of the bonus had not been announced at that time, however.15The only exception, so far as is revealed by the record, aas George I White, whose ills-charge is hereinafter discussed.Ile testified, and the undersigned finds, that he refusedto sign both the sheets circulated by Rathburn's secretary on August 31 and his September7 production sheet16 Contiary to the respondent's September 7 announcement, Rathburn did not attend theconferenceThe respondent was represented by its fouuer counsel who stated that heknew nothing of the controversy and attended merely as an observer11 Schneider's uniefuted testimony. KELLBURN MANUFACTURING COMPANY, INC.551On September 18, the respondent discharged union member George I. Whiteand at 2 p m that afternoon a number of the union employees walked out.They were joined by others during the succeeding 3 clays and by September 21,1942, all those listed in Appendix B of the complaint were on strike againstthe respondent.The undersigned finds that by warning and discouinging its employees againstactivity on behalf of and membership in the Union, and by interrogating themwith respect to their union sympathies or affiliation, the respondent has inter-fered with, restrained, and coerced its employees in the exei disc of the rightsguaranteed in Section 7 of the Act.B The stitike and thecausesthereatWitnesses for the Board testified that the striking employees ceased work onaccount of the respondent's inquiries into their union sympathies, the dischargesof union members together with the respondent's repeated refusals to rehire themand their consequentfearof loss oftheir own employment, and finally the re-spondent's discharge of White on the morning of the strikeThe respondentsought to show that the employees went on strike in order to force the respondentto recognize the Union 18 and in order to obtain a wage increase.'0The chronologyof events and all of the circumstances revealed by the record, particularly thefact that the strike, against which the Union's officialshad counselled the em-ployees 20and on the day of which they urged the strikers to immediately returntowork, was demonstrated to have been spontaneous, combine to convince theundersigned that the strike was caused by the respondent's unfair labor practicesabove and hereinafter found to have been committed during the period fromAugust 26 to September IS, 1942, and prolonged by their continuing thereafterThe undersigned finds that the strike which occurred on September 18, 1942,was a labor dispute caused and prolonged by the unfair labor practices of therespondent.C.The refusal to reinstateOn September 26, 1942, the striking employees unanimously voted to uncon-ditionally return to work.Thereafter, on the same day, the Union through acommittee consisting of Goodman, Sol D. Kapelsohn, its counsel, and Commis-sioner Somerville, met with Rathburn 21 and conveyed to him the unconditionaloffer of the employees to return to work.Rathburn stated that he had nothingto say and, in response to questions by Kapelsohn, stated that he did not knowwhen he would reach a decision respecting the offer, if ever.He never thereaftertook action respecting the Union's offer.The respondent contends that because the strikers received their pay in fullimmediately after the strike began, they resigned and ceased to be employees ofthe respondentThis contention is without merit.Since the strike was causedand prolonged by the respondent's unfair labor practices, the strikers continued18Patrick Moylan, who so testified, did not name the source of his information to thateffect.Moylanbecamea foreman during January 1943."Employee Albeit Haines testified that the "ring-leader" of the striking employees sostatedIle could not identify his informant2iThe record reveals that both Organizer Schneider and Morton Goodman, district man-ager of the Union sought the aid of the National War Labor Board, the United States Con-ciliation Service, and the War Production Board, as well as that of the Board, in theirefforts to pi event a work stoppage at the respondent's plant.21Also present were Finn, of the War I'ioduction Board, and Lt J A. Myer of theJeffersonville, Indiana, Quaitermaster Depot 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be employees of the respondent, within the meaning of the Act, and were en-titled to reinstatement to their former positions upon request.The undersigned finds that, by refusing reinstatement to the striking em-ployees listed in Appendix B hereof, at the time the Union unconditionallyoffered their return to work, the respondent, on September 28, 1942, and there-after, discriminated in regard to their hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7of the Act.D Therefusal tobargain1.The appropriate unitOn November 2, 1942, the Board found 22 a unit composed of all employees ofthe respondent, excluding non-working supervisors and office and managementemployees, to be appropriate.Although the respondent in its answer filed inthe instant proceeding denied the unit found to be appropriate, no evidence insupport of this position was adduced by it.The undersigned finds that all employees of the respondent, excluding non-working supervisors and office and management employees, at all tines materialherein constituted and now constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.2.Representation by the Union of the majority of the respondent's employeeswithin the appropriate unit.Pursuant to the Board's Decision and Direction of Election,23 an election bysecret ballot was conducted among the respondent's employees on November 19,under the direction and supervision of the Regional Director for the SecondRegion, who on December 3, issued his Election Report and on December 8, anamendment thereto.On February 1, 1943, the Board issued a SupplementalDecision and Direction" in which it ruled upon Objections to Conduct of Ballotand Election Report filed by the respondent and the Union, and directed that 20of the ballots which were challenged should be opened and counted. Aftercomplying with the Direction, the Regional Director on February 16, issued hisSupplemental Election Report showing that the Union received the majority ofthe largest possible number of valid votes cast in the election.On February 19,the respondent filed Objections to the Supplemental Election Report and onFebruary 22, the Regional Director filed his answer thereto, finding the objectionsto be without merit.On March 4, 1943, the Board issued its Second SupplementalDecision and Certification of Representatives overruling the respondent's objec-tions and certifying the Union as the exclusive representative of the respondent'semployees in the appropriate unit for the purposes of collective bargaining withrespect to rates of pay, hours of employment, and other conditions of employment.'The undersigned finds, as did the Board, that the Union was on November 19,1942, and at all times thereafter has been, the exclusive representative of all therespondent's employees in the appropriate unit for the purposes of collective22Sec footnote 2,supra23On November 7, 1942 the employer moved that the Board ieconsider its Decision andDirection of Election and on November 13, 1042, the Board issued an order denying saidmotion24 47 N. L R B 21725No new matter bearing on the propriety of the election or the representation proceedingwas introduced at the instant hearing KELLBURNMANUFACTURING COMPANY, INC.553bargaining with i expect to Cates of pay, hours of employment, and other conditionsof employment.3.The refusal to bargainOn March 24. 1943, counsel for the Union wrote the respondent asking that itbargain collectively with the Union.The respondent did not reply.Asked atthe hear ing by counsel for the Board whether the respondent refused to recognizethe Union and bargain collectively with it, counsel for the respondent answered,..the record speaks for itself"The undersigned finds that the respondent, on March 24, 1943,2' and at alltimes thereafter, has refused to bargain collectively with the Union as the ex-clusive representative of its employees in an appropriate unit, and has therebyinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.E Thedischarges1.The backgroundRathburn testified that production in the plant was deficient during muchof early 1942 and that in August, when the employees first became aware of,and objected to, the proposed piece woik rates that thereafter went into effecton August 29, it worsenedHe also testified that he consulted with Ohleyrespecting this condition, that about the middle of August, he and Ohleydetermined that the 11 employees who were thereafter discharged on August 28,29,September 4, and IS, 1942, were those mainly responsible therefor, andthat when he left for New York on August 24 or 25, he instructed Ohley, thatif their work did not improve, they were to be discharged upon his return.On August 26, the Union had its genesis at employee l+rehgh's home. OnAugust 27 and 28, he and the six other union members discharged on August 28,distributed membership applications and otherwise indulged in union activityin the plant.Both Rathburn and Ohley testified that they were unaware of the Union'sdrive in the plant on August 28, Rathburn stating that lie was first apprisedthereof by Organizer Schneider on August 29, and Ohley, although he firstinsisted that he only became aware of the Union on September 18, the day ofthe strike, at length admitted to counsel for the Board that he had attendedthe above described Schneider-Rathburn conference on August 31As hereinbefore found, Ohley was actually well aware of the Union's activitieson August 27 and on that day threatened to discharge Freligh for his participa-tion therein.As to the remaining six employees discharged on August 28, theundersigned, upon the basis of their activities detailedmfia,and all of thecircumstances revealed by the record, concludes and finds that when Rathburnreturned to the plant at about noon of that clay, Oliley knew of their unionactivities as well.The denials of Rathburn and Ohley that the Union wasmentioned in their conversation at that time are utterly unworthy of beliefand are rejected by the undersigned who finds, from the entire record in thecase, that Ohley thereat acquainted Rathburn with the facts respecting theUnion activities of the employees involved.21"The documentary evidence discloses that the respondent ieceived the Union's letter onthe day it was dated"As related above, Ohley thereafter, on August 28, asked Frehgh Hlio the leader of theUnion was, stating that Rathburn desired to l.novv. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence reveals that the respondent did not require a high standard ofproduction quality by its employeesIt was at all tunes in "desperate need ofhelp" and hired and retained unexperienced and handicapped persons whoresisted training and damaged its machinery through their inexperience.Inspector Chenault Marksbury.e complained of "everybody in the place . . .at one time or another" and until about March 1943, when he was orderedto approve only "grade A" products, anything that was "serviceable" wasaccepted by the Army.t9The respondent produced some isolated production iecords, but declined toprpduce such records for the plant as a whole, claiming that it was preventedfrom doing so by directives of the Army and the Federal Bureau of Investiga-tion.Furthermore, such employee production records as were produced forpurposes of comparison between those employees alleged to have done unsatis-factory work and those doing compainble work during like periods, were whollyinadequate therefor.In these circumnstaices, the records in evidence, althoughof some physical bulk, are of little or no value as criteria in determiningwhether the respondent in discharging the employees in question, was in factmotivated solely by their production performances.2.The discharges of August 28, 1942.Walter P. F+relighwas hired by Obley for whom he had previously workedin a canvas plant, and began woik for the respondent in June 1942He wasone of the few experienced operators obtained by the respondent.On August 20lie received an increase in pay from 40 to 45 cents per hourSOHe joined theUnion on August 26. and on August 27, distributed about 40 union membershipcards in the plant, obtaining 18 or 20 signed applications.Ohley's promptand adverse reaction has been related above.On August 28, Ohley dischargedFreligh on Rathburn's order, allegedly for unsatisfactory work.Freligh testified that prior to this occasion his work had never been criticizedby the respondent.Ohley, Forelady Ehrler, and Inspector Marksbury testifiedthat Freligh's work was poor in quality and qauntity, Oliley stating that he hadwarned Freligh on several occasions that he would have to improve his work.The undersigned, having found Ohley a wholly unreliable witness, credits Fre-ligh's testimony that his work had not been criticized and finds that Obley didnot speak to him in regard to itThe respondent also sought to show that Freligh participated in an allegedslow down of work during August 1942. Employee Sadie Loerzel, called as wit-ness by the respondent, testified that Freligh and employee George Tyme4on"thought if we only done so much, when we would get on piece work, we wouldget a big price"" Loerzel, who did not join the strike and was still employed bythe respondent at the time of the hearing, also testified that during August, byprearrangement or a tacit agreement to which she was a party, none of the em-ployees exerted themselves and that she performed less work than that of which21 Dlarksbury acted as inspector for the Army at the plant from the time it opened untilJune 194329Despite these conditions, the respondent in its memorandum submitted to the NationalWar Laboi Boaid after the stiike, stated that the iespondent has maintained friendlylabor relations, has been able to pioduce as iequired under its contiacts, and has had nodifficulties whatsoever "aoThis was after Rathburn and Ohley, according to the testimony of the former, hadconcluded that Freli:;h was an unsatisfactory employeeOiTymeson, i ecalled in rebuttal by counsel for the Board, denied speaking- to Loci zel inthis fashionFreligh, who no longer resided in Saugerties, at the time of the heating, wasnot recalled. KELLBURN1IANUFACTUIiINC COMPANY, INC.555she was capable.The undersigned concludes and finds that the opposition of theemployees to the proposed piece work rates resulted in a general falling off ofproduction and that while Freligh, in common with the other employees, doubt-less did not exert himself to the utmost, his conduct in this regard was not ex-ceptional nor different from that of his fellow employees.In view of the circumstances in which the respondent found itself, the under-signed, although the evidence indicates that Freligh was not one of the top pro-ducers in the plant, does not believe that the respondent dispensed with hisservices for the season it advanced.The chronology of events, the respondent'sdemonstrated hostility to the Union, and its failure to substantiate Freligh's al-legedly unsatisfactory workmanship, combine to lead the undersigned to the con-clusion that its real motive in dismissing him was its desire to rid itself of himbecause of his leading role in establishing the Union and obtaining members forit from among the employeesUpon the entire record, he so finds.Ida Smith (Bonson)began work for the respondent in November 1941.AboutMarch 1942, there was a "slack period" in the plant.At that time Ehrler toldSmith to "just hang around" and that Rathburn had told her that "they were allgood operators and he didn't want to let them go." On August 20, 1942, Smithreceived an increase in pay from 40 to 45 cents per hour. She joined the Unionabout August 27 and thereafter spoke to her fellow workers concerning it.OnAugust 28 she was discharged, allegedly for unsatisfactory work.EmployeeEmma McCarthy testified without denial, and the undersigned finds, that aboutthe following day, August 29, Ehrler told her that she could not understand whythe respondent had discharged Smith. Smith had had 8 years' experience inoperating sewing machines and testified, and the undersigned finds, that therespondent's management did not complain of her work to her .`2Supervisors of the respondent and Inspector Marksbury testified that Smithwas fast but careless, many repairs to her work being necessary.Her experience,the plant's difficulty in securing competent workers, her pay increase within 8days of her discharge, and the chronology of events combine to persuade theundersigned that the respondent ousted Smith not because of her carelessness, butbecause of her union membership and activity.He so finds.Hazel Mazdinwas hired by Ohley and began work for the respondent aboutmid-July 1942.She began on a single-needle machine, but was soon transferredto a two-needle machine, a more difficult operation and one in which she had hadprevious experience.She testified, without denial, and the undersigned finds,that both Rathburn and Ohley praised her work, that she received no criticismrespecting it from the respondent's management, and that she instructed otheremployees in the operation performed by her.About August 21, she protestedthe proposed piece-work rates to Ohley in the presence of two other employees.He told her to get her mind on her work.Mazdin joined the Union about August27 and thereafter passed out applications in the plant but secured no signaturesthereto.She testified,without contradiction, and the undersigned finds, thatabout 4 p. in. on August 28, Ohley reminded her, "Don't forget you work tomor-row."At 4: 30 on that day she was discharged, allegedly for unsatisfactorywork.Rathburn, Ohley, Ehrler, and Marksbury testified that Mazdin was slow, care-less, yelled at other employees in the plant, and engaged in a slow-down 33The33Ehrler testified, and the undersigned finds, that she asked Sniith to "be more careful."He does not consider the Ehrler request inconsistent with the above finding.33Employee Harriet Quick testified, and Mazdin denied, that Mazdin spoke to her andasked her to slow her productionThe undersigned found Quick an unimpressive witness. Inall of the circumstances revealed by the record and because he found 11lazdin a witnessworthy of belief, he credits her denial. 556DECISIONS OF NATIONALLABOR RELATIONS BOARDundersigned, because of the absence in the evidence of adequate documentaryproof under the control of the respondent tending to substantiate such strictureson her workmanship, and because they are completely inconsistent with the com-mendation which she received from Rathburn and Ohley, gives little weight totheir testimony.Under all of the circumstances related in the record, the under-signed concludes and finds that the iespondent discharged Dlazdin not on accountof her unsatisfactory workmanship but because it resented her union membershipand activity and sought to punish her therefor 3iKatherine Bulickwas hired by Ohley and began work for the respondent inJune 1942.She joined the Union at Fre]igh's solicitation on August 27, 1942, andthereafter obtained three or four membership applications from among the em-ployeesAt 4 p in. the following day, August 28, Forelady Ehrler told Bulickand the other employees in her vicinity to come in for work the following day,Saturday.At 4. 30 the same day, Bulick was dischargedWitnesses for the respondent testified that Bulick was an unsatisfactory em-ployee who held up production by her inefficiency.Again, adequate records insubstantiation of their testimony are absent.The undersigned is convinced, andfinds, from all of the circumstances revealed by the record, that Bulick's dis-charge was motivated, not by her poor work, but by the respondent's desire to riditself of her because of her union menibcrship and activities.- Fiank Hillworked for the respondent about a month before-he was dischargedon August 28, 1942.He supplied canvas to operators and was a general handyman about the plantHe joined the Union about August 27 and thereaftersolicited the membership of one employee in the plant.Ohley testified that Hill's work was unsatisfactory and that lie called the em-ployees "vile names."The evidence discloses that about a. week before his dis-charge he called employee Quick "an old bat" because she threw a glass of wateron him as he was descending in the plant elevator.The undersigned found Hillan intelligent youth's who appeared to be entirely adequate for his $16 per weekjob.He testified, and the undersigned finds, that the respondent did not criticizehis workThe undersigned is convinced and finds that the respondent, in viewof its difficulty in securing employees, would not have discharged Hill but for hisunion membership and activity and that its motive in dismissing him was itsanxiety to stamp out the Union in the plantMarie Dore,a cousin of Frehgh, was hired by Ohley and began work late inJuly 1942.On August 27 she received about 10 blank union applications fromFreligh.She executed one, distributed 6 or 8 to other employees and obtainedseveial signatures theretoOn August 28, in the early afternoon, Ohley appearedwhere she was working and told her, and the other employees in the vicinity,"Everyone working Saturday, girls "Dore asked him if they would receiveovertime for their Saturday work.Ohley heatedly inquired whether she wastrying to "start another riot here" and demanded to know "who is telling you allthis stuff."At 4:30 that afternoon she was discharged.Witnesses for the respondent testified that Dore was slow and that thequality of her work was poor.Dore, on the other hand, testified that she "wasahead [of her work] most of the time" and that she received extra work fromEhrler on such occasionsIncomplete and random records in evidence, difficultof analysis," indicate that Dore's production was approximately equal to that31 Ina small plant, such as the respondent's, it is a ieasonable inference that Mazdin'sunion membership and activity came to the notice of the respondent's nianagenient.SeeN. L B. Bv.AbbottWorsted Hills, Tirc,127 F (2d) 438 (C C. A 1).He was 16 years of age w hen lured by the respondent.90Respondent's counsel had offered, during the course of the hearing, toproduce a pro- KELLBURNMANUFACTURING COMPANY, INC.557of two employees doing smiler work during substantially comparable periods.The undersigned, from the chronology of events, and the entire record inthe case, is convinced and finds that Doi e's relationship to Freligh and her ownunion membership and activity, and not her allegedly poor Workmanship, moti-vated the respondent in ridding itself of her.Robert Lewisworked for the respondent for about 2 weeks before his dis-charge on August 28, 1942 Ile assisted employee Townsend Ackerman, doingheavy work such as diying tents and loading them for shipmentHe received nocomplaints regarding his woik from the respondent's supervisory staff, joinedthe Union about August 27, and thereafter solicited at least one membershiptherein from among the employees.Ohley and Rathburn testified that Leuu is' work was unsatisfactory, the formerstating that Lewis stayed in the wash room for excessive periods and the latterthat his work other than loading tents "was not satisfactory." 37 Ackermantestified that Lewis' work was entirely satisfactory and that on August 29, Ohleyinformed him that Lewis had been seen passing out union application cardsand that lie had been discharged for that reason 2'Ohley testified that Ackermantold him that Lewis should not have been discharged because he "had nothingto do with the union it all" and that Ohley thereupon told Ackerman, "Iwant you to stop that. It has no hearing on the case whatsoever." The under-signed has found 0h ley to be an almost completely unreliable witnessAckerman,on the other hand, lie found to be a sincere and honest witness, worthy of belief.13e, therefore, finds that the conversation occurred as testified by Ackerman.Lewis testified, and the undersigned finds, that on the same day but before hewas notified of his discharge, Oiiley approved his application for supplementalgasoline ration for presentation to the local rationing board of the Office of PriceAdministration so as to enable him to continue to come to work at the respondent'splant3°The undersigned, upon all of the evidence in the case, concludes and finds thatthe respondent discharged Lewis, not for his allegedly poor work, but becausethe respondent was aware of his having distributed one or more union applicationcards and rid itself of him for that reason.3Donald HauckHauck 4° was hired by Ohley and began work for the respondent about August..1, 1942.He was hired to operate an eyelet machine but on account of its beingout of service for repairs, Ilauck performed other tasks in the plant, includingputting buckles and buttons on, and stencilling belts, and packingHe joinedthe Union about August 27 or 28, and thereafter distributed 15 or 20 membershipapplication cards in the plant and elsewhere and secured a number of signaturesthereto.duction chart or graph, which might afford some standard of comparisonNo such chartwas produced or offered in eiidence."The record fails to reveal what such other work wasr>aAckerman, in an affidavit, executed September 3, 1942, attributed this statement toRathburnOn the stand, he stated that he had been in error in so doing and that Ohleyhad in fact made it.i Ohley stated that he did so on the second clay of Lewis' employment and that heremembered the incident because lie was surprised that Lewis should already have neededextragasoline to come to work, inasmuch its other employees for whom lie had done a likeservicehad "enough gas to keep them going a week or 10 days or 2 weeks,and some amonth."The undersigned disbelieves Ohley's version of the events and concludes thatLewis requested Ohley's assistancein procuring more gasoline at the conclusion of 2 weeks'employment by the respondent, as lie testified.4°The brother of warren Hauck, who as above related, was discharged on August 26, 1942. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 28, he worked from 6 a m to 2 p in rather thanfrom 8 a. m to4 p m as ordinarily, with the respondent's approvalWhen he came to workon August 29, his time card was not in the rack and about8:15 a. in.Ohley,according to Hauck's testimony, discharged him, allegedly for unsatisfactoryworkHe had received no previous complaints regarding his work.Ohley testified that after his brother Warren was discharged on August 26,Hauck told him he had "a good notion to quit," but apologized the following day,or on August 28.He further testified that on August 29, ForeladyEhrler toldhim Hauck was "not woi king today," and that when he spoke to Hauck regard-ing her statement, the latter answered, "I don't know whether Iam going to workor notI have a better job," whereupon Ohley replied, "All right.Go to it.Youcan have your money" and that Hauck thereupon received his pay in full and leftthe plant.On cross-examination by counsel for the Board, Ohley stated that heremoved the time cards of those employees discharged on August 28 on thatafternoon, denied that he removed Hauck's card, until themorning ofAugust 29,and stated that he did so then because "I wanted to speak tomy superiorofficerabout it."Hauck explained that his mother was dependenton the earnings of his brotherand himselfand that because of Warren's being out of work he, Donald, decidedto continue working for the respondent.He emphaticallystated, andthe under-signed finds, that he didnot resignhis positionThe undersigned,because ofOhley's unreliability as it witness and because he found Haucka coryvincingwitness whose testimony was consistent with the course of events revealed bythe record, further finds that his discharge occum red as he testifiedHe furtherfinds that Ohley removed. Hauck's time card fi om the rack on the afternoon ofAugust 28, and that, but for his being absent from the plant at quitting time onthat day, Hauck would then have been discharged by the respondent.When hearrived at the plant on August 29, the respondent lost no timein dismissing himIt is plain, and the undersigned finds, that the respondentdismissed Hauckbecause of hisunion membershipand activity.4O'Bryon and ShackettClara O'Bryon" began work for the respondent in October 1941, and ElizabethShackett, in June 1942Both received two increases in pay, the last on August20, to 45 cents per hour.They both joined the Union and were the only employeesin the plant who'signed the August 29 questionnaire circulated by the respondentin the plant indicating that they were in favor of the Union.4" On September 4they were 4 minutes late in returning from lunch. An hour later Ohley dis-charged them."Ohley gave them no reason for their discharge.They therefore. and becausethey wished to inquire regarding- certain bonus and War Bond matters," "inter-viewed Rathburn who, according to their testimony, told them that they hadbeen discharged for spending too much time in the rest room and on account oftheir union activity, adding that the Union did not worry him, that he might41Described in the complaint as Claire O'Bryon12They first designated the C I 0 , but recalled Vozdick,Rathburn's secretary, andchanged their choice to the A F of L on the sheets she had circulated43Employees Mabel and Marie Engesser, both union members, were discharged at thesame timeThey were also late in returning from lunchThe complaint does not allegethis action by the respondent to have constituted an unfair labor practice.Neither of the-En essers was called as a witness94Both subsequently ieceived their bond and bonus money from the respondent. KELLBURN MANUFACTURING COMPANY, INC.559move his plant "across the river," and that the respondent would discharge stillother employees.Rathburn denied speaking to them regarding the Union or about moving hisplant and testified that lie did not know of their union membership.The evi-dence indicates that O'Bryon and Shackett did spend long periods in the restroom and they admitted they had been late in returning to the plant after thelunch hour on this and other occasions.The evidence also indicates, however,that numerous employees indulged in the same practices, did not report for work,and otherwise violated the respondent's rules; that in the entire history of theplant prior to August 28, only four or five employees had been discharged ; and sofar as is revealed by the record, that none but union members were thereafterdischarged.In view of the "desperate" employment condition obtaining at alltimes in the plant and the apparently not unsatisfactory work records of O'Bryonand Shackett, both of whom had received increases in pay about two weeksbefore they were discharged, the undersigned believes that, although the re-spondent may have had adequate reason for discharging them for infractionof its rules, it would not have done so but for their union adherence openlyexpressed by their written preference for it recorded on August 29.Rathburn'sreasons for dismissing them and the further defiant remarks attributed to himby O'Bryon and Shackett, exemplify the respondent's attitude toward the Unionand its members demonstrated throughout the period involved in this proceeding.The undersigned, upon the entire record, is persuaded and finds that he spoketoO'Bryon and Shackett substantially as they testified, discredits his denialof knowledge of their union membership, and finds that the respondent dischargedthem on account thereof.5.George I. WhiteWhite was hired by Ohley and began work for the respondent in June 1942.He joined the Union on August 27, thereafter attended union meetings, andunsuccessfully solicited the membership of employee Martha Loeser in the plant.He refused to sign the questionnaire circulated by the respondent on August29," and refused to indicate his position with respect to the Union on hisSeptember 7 production sheet.On September 17 he was ill and did not reportfor workWhen he did so on September 18, Ohley discharged him, allegedlyfor unsatisfactory work as well as infraction of company rules relating toreporting absences by employees.Rathburn.Ohley,Ehrler, and Inspector Marksbury testified that White's workwas poor in both quality and quantity.The evidence reveals that Marksburytwice spoke to him about his work and that after the piece work system wasinstalledon August26,White, as he himself testified,could not keep up withsome other employees at his table because"They was rushing all the while."He did not succeed in making his minimumunderthe system, but was notunusual in that respect since most employees were likewise unable to do so andduring the system's first week of operation,none did.AlthoughWhite wasselected for discharge on August 28, his services,according to Rathburn were notthen dispensedwithbecause Ohley had no one with whom to replace him.Whitewas a man of advanced years who had spent some time in railroad work beforedevoting 24 years to cab-driving in New York City and had no experience incanvas work.It is the opinion of the undersignedthatsince he had masteredhis work well enough to be indispensable for even so short a period as that"He testified without contradiction, and the undersigned finds, that he told Vozdick,Rathburn's secretary,that he would not do so because"it 'sas not right"that the re-spondent should inquire into the union sympathies of its employees. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween August 28 and September 18, he proved himself a satisfactory workerunder the conditions then obtaining in the plant.He so finds The evidencefurther reveals that White was absent from work on several occasions withoutfirst notifying the respondent.He testified, and the undersigned finds, that hewas unaware of any rule of the respondent requiring him to do so 46 Rathburntestified that early in the plant's history, in the summer or early fall of 1941,in connection with "a very rush job" lie veibally explained to the employees"that anybody who did not wish to work overtime, did not have to, but if theywere not going to work overtone they must tell as and make other arrange-ments . . . If they neglected to tell us, if they went home for dinner and didnot come back to work, or stayed out without notifying us, they would be dis-missed.They had the privilege of not working overtime, provided they soinstructed us."So far as the evidence discloses, this "rule" was never pub-lished in written form.Since it was announced with respect to a particularorder or job, was mainly concerned with the employees' overtime work, andits announcement antedated White's employment by 9 or 10 months, it appearsthatWhite was not deielict in the performance of his duties because lie wasunaware of its existence.The undersigned so finds.It seems plain that, under all of the circumstances revealed by the record,White's involuntary absence from work on account of illness of September 17,would not ordinarily have precipitated his dischaige but that it was seized uponby the respondent merely as a pretext for ridding itself of him becau-e of hisknown and intransigent union adherence.The undersigned so findsThe undersigned finds that the respondent has discriminated in regaid to thehire and tenure of employment of Freligh, Smith, 1llazdni, Bulick, Hill, Dore,Lewis, Hauck, O'Bryon, Shackett, and White, thereby discouraging membershipin the Union, and interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed them in Section 7 of the Act.IV. THE EFFECT OF THEUNFAIR LABOR PP.ACTICES UPON COMMERCEThe activities of the respondentset forthin Section Ill above,occurring inconnection with the operations of the respondent set forth in Section I above,have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tendto lead and have led tolabor disputes bur-dening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the respondent has engaged in and is engaging in certainunfair labor practices, the undersigned will recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that the respondent has refused to bargain collectivelywith the Union. It will therefore be recommended that the respondent, uponrequest, bargain collectively with the Union as the exclusive representative ofits employees within the appropriate unit.It has been found that the respondent has discriminated in regard to the hireand tenure of employment of the employees listed in Appendix A, thereby dis-couraging membership in the Union.The undersigned will therefore recom-mend that the respondent offer them immediate and full reinstatement to their46Ohley testified that he had warned White to do soThe undersigned on account ofOhley's often demonstrated unreliability, does not credit his testimony to that effect. KELLBURNMANUFACTURING COMPANY, INC.561former orsubstantially equivalentpositions,without prejudice to their seniorityand otherlightsand privilegesHe will farther recommend that the respondentmake them whole for any loss of pay they may have suffered by reason of thelesporident's discrimination against them by the payment to each of them ofa sum of innoney equal to the amount lie would no1nially have earned as wagesfrom the date of such dt"cruunnition to the date of the otter of reinstatement,less his net earnings''duiin, said pct rod.Donald Ilanck, listed in Appendix A. was serving in the United States Navyat the lone of the hearing It will ho recommended that the respondent, uponapplication by him within forty (4(1) days of his discharge from such seivice,offer IIaucl: full renrshrteinenl to his termer or substantially equivalent posi-tion.without prejudice to his serioi sly and other rights and privileges. It willbe tuitber iecomineuded that the respondent snake lout whole for any loss ofpay lie may have suffered by reason of its disci inimation against him by theimmediate payment tohim ofa sum of money equal to the amount lie wouldnormally have cat ned as wages from the date of the respondent's discriminationagainst him to the date on which he heg:ni his sernce, and for any loss of payliemayiucnr fronta date five (.i) days after his timely application for rein-statement to the date of the respondent's oitei thereof, less his net earnings"during each of seen pet codsIt has been found that the respondent has rli,u nnniated in regard to the]tire and tenure of employment of the employees listed in Apl;endix 1:, therebydisconiaging nicrirbership in (lie UnionThe nncletsigned will therefore recom-mend that the respondent otter them numedmte and trill reinstatement to theirformer or substantlally egniv:tlent positions, without pmejuchce to their seniorityand other lights and privilegesAll employees presently working for the ie-spondenf who have been hired since Septeuthei 18, 1913, the date of the com-mencement of the strike, shall if neiessau'y he dtsurissed by the respondent toprovide employment for those to be uttered and who shall accept reinstatement.If thereupon. despite the disnussal of all such employees, thereisnotsufficienteuiploynient mailable for the employees presently woikiug tot, the iespoudent,excluding those tiisnnssed, and lot the employees to be offered and who shallaccept reinstatement,then all positionsof einplovinent shall be distributedby the respondent aniong employees presently working. excluding, those dis-nussed. and the employees to be offered and who sliall accept reinstatement, inaccuidance with the iespondent'susual niethodof ieduciug its force, withoutdiscrimination against any eiuployee because ofhis unionaffiliation and ac-tivities. following such 51Steni of seniority or other nun-disciininatory procedureas hasbeen heretofore applied by the respondent in the conduct of itsbusinessThose employees remaining after such distribution. for when no employmentis immediately available, sh:dl be placed on a preferential list with prioritydetermined :unoog them in accordance with such system of seunotity or othernon-disciuninatory procedure as has been heretofore applied by the respondentin the conduct of itsbusiness,and thereafter, in accordance with such list, shall41By"net earnings"ismeant earnings less expenses,such as for transportation, romp,and board, nicuried by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhereSeeMatter ofCrossettLumber CompanyandUnited Brotherhood of Carpenters and JoinersofAmeiica. LumberSawmilllVoikersUnion.Local 2590,8 N L 11 B 440 Monies received for work performedupon Federal,State, county, municipal, or other work-relief projects shall be considered asearningsSeeRepublicSteelCorpoi ation v N L R. B,311 U. S. 7.48 See footnote 47,supra.5 78129-44-vol 55-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe offered reinstatement by the respondent to their former or substantiallyequivalent positions as such employment becomes available and before otherpersons are hired for such work.The undersigned will further recommend that the respondent make wholethe employees whose names are listed in Appendix B for any loss of pay theymay have suffered by reason of the respondent's refusal on September 26. 1942,to reinstate them upon application, by the payment to each of them of a sum ofmoney equal to the amount lie would normally have earned as wages from thedate of such discrimination to the date of the offer of reinstatement, less hisnet earnings .9 during said period.Lester Gardiner, listed in Appendix B. was serving with the Armed Forcesof the United States at the time of the herring It will be recommended thatthe respondent, upon notification by him within forty (40) clays of his dischargefrom such service of the fact of such discharge, offer Gardiner reinstatementor place him upon the preferential list in accordance with the terms and condi-tions set forth in the preceding paragraph with respect to the striking em-ployees found to have been discriminated against. It will be further recom-mended that the respondent make him whole for any loss he may have sufferedby reason of its discrimination against hinn by immediate payment to him ofa sum of money equal to the aniount he would normally have earned as wagesfrom the date of the respondent's discrimination against him, to the date onwhich he began his service, and for any loss of pay he may incur from a datefive (5) clays after his timely notification of the respondent of the fact of hisdischarge to the date of the respondent's offer of reinstatement or placementupon the preferential list as provided in the preceding paragraph, less his netearnings G0 during each of such periods.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned snakes the following.CONCLUSIONS OF LAW1Hudson Valley District, Intel national Lilies' Garment Workers' Union,A. F. of L., is a labor organization, within the meaning of Section 2 (5) of the Act.2.All employees of the respondent, excluding non-working supervisors andoflice and management employees, at all times material herein constituted andnow constitute a unit appropiiate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.Hudson Valley District, International Ladies' Garment Workers' Union,A. F. of L, was on November 19, 1942, and at all times thereafter has been, theexclusive representative of all the employees in such unit for the purpose ofcollective bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on March 24, 1943, and it all times thereafter, to bargain col-lectively with Hudson Valley District, International Ladies' Garment Woikers'Union, A. F. of L, as the exclusive representative of the employees within theappropriate unit, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of theemployees whose names are listed in Appendices A and B, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning of Sec-tion 8 (3) of the Act.6By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in90 See footnote47, supra.coSeefootnote47,supra. KELLBURNMANUFACTURING COMPANY, INC.563and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting coin-merce, within the meaning of Section 2 (6) and (7) of the Act.8.The respondent has not kept union meetings under surveillance in violationof Section 8 (1) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Kellburn Manufacturing Company,Inc., Saugerties, New York, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Hudson Valley District, InternationalLadies' Garment Workers' Union, A F. of L., as the exclusive representative ofall employees of the respondent, exclusive of non-working supervisors and officeand management employees, with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment ;(b)Discriminating in regard to the hire and tenure of employment of any ofits employees because of their membership in or activity on behalf of HudsonValley District, International Ladies' Garment Workers' Union, A. F. of L.;(c) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the purposes of the Act:(a)Upon request, bargain collectively with Hudson Valley District, Inter-national Ladies' Garment Workers' Union, A. F. of L, as the exclusive represen-tative of all employees of the respondent, exclusive of non-workingsupervisorsand office and management employees, with respect to rates of pay, wages, hoursof employment, and other conditions of employment ;(b)Offer to the employees listed in Appendices A and B immediateand fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, in the manner setforth in the Section entitled "The remedy" above, and place thosewhose namesare listed in Appendix B for whom employment is not immediately available upona preferential list and offer them employment as it becomes available, in themanner set forth in said Section ;(c)Make whole the employees listed in Appendices A and B for any loss ofpay they may have suffered by reason of the respondent's discriminationagainstthem, in the manner set forth in the Section entitled "The remedy" above;(d)Post immediately in conspicuous places throughout its Saugerties, NewYork, plant, and maintain for a period of at least sixty (60) consecutive days,notices to its employees stating: (1) that the respondent will not engage in theconduct from which it is recommended that it cease and desist in paragraphs 1.(a), (b), and (c) hereof; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) hereof; and (3) that the respondent'semployees are free to become and remain members of Hudson Valley District,International Ladies' Garment Workers' Union, A. F. of L., and that the respond-ent will not discriminate against any employee because of his membership in oractivityon behalf of that organization ; 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Duector for the Second Region in writing within ten(10) clays fi rnn the (late of the receipt of this Intermediate Report what steps therespondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent has kept union meetings under surveillance in violation ofSection S (1) of the Act.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Repot the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takeaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 19,1943-any party or counsel for the Board may within fifteen (15) clays from thedate of the entry of the order transferring the case to the Board, pursuant, toSection 32 of Article II of said Rules and Regulations, file with the Board, Ito-chambeau Building, Washington, D C , an original and four copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand,/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the board, request therefor must be made inwriting within ten (10) days from the date of the order transferring the case tothe Board.JOSN,F L HEKTOEN,Trial Exantmer.Dated November 27. 1943APPENDIX AWalter Perce Freligh-Ida Smith (Benson)Hazel MazdinKatherine BulickFrank HillMarie DoreAPPENDIX BGrace BennettFrank BrandtAugustus BrownDonald J. BowraRobert BrownHazel BrunoPaul BuntelHerman DaleyPeter DaleyH. L. DanielsMarge DavisMary De CiccoItobeit LewisDonald HauckClara O'BryonElizabeth ShackettGeorge S. WhiteCharles W. DiehlWright EnnisClara ErcegBerit EvgenisWm. FarrellEileen FergusonElizabeth FerrettiLester GardinerKatherine GarrisonDonald GuthedStella HainesRobert Hallenbeck KELLBURN'MANUFACTURING COMPANY, INC.Ralph HendricksEthel M. HolcombClarence HommelVictor I. HommelK. N HoughtalingCharles HudsonJoseph HullMartin HullEthel HumphreyClinton JohnstonRose HubieTony KrenimJohn LavelleRandolph LeggEmma McCarthyLuther MickleRose MickleAnna MilderEvelyn MurphyJeannette MurphyCollinsMyerClarence MyersRobert MyerJames MyersMilton O'BryonThomas O'ConnellVirginia OstyicDorothy PattersonBertram QuickEdward PickettAgnes RobinsonJudy RobinsonInez ReynoldsJulius R. SchmidtLouise SchmidFrida ShortLarry SpatzJohn P. StaerkerCurtis ThiesAlice TompkinsGeorge TymesonJennie WestergardRobert WestergardAlfred WhitakerJames WintersLouis Trolsen565